Citation Nr: 0103486	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  97-12 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

The adequacy and timeliness of the appeal of a claim of 
entitlement to service connection for cervical spine 
disability, to include trapezius spasm.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1988 to 
September 1995.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1996 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  A VA Form-9 submitted in March 1997 did not address a 
claim for service connection for a cervical spine disability 
to include trapezius spasm.

2.  The appellant and his representative were notified in 
July 1999 by the RO and in an April 2000 Board Remand of the 
Board's intention to consider the adequacy of his appeal as 
to his claim for service connection for a cervical spine 
disability to include trapezius spasm.

3.  The appellant and his representative were afforded an 
additional 60 days to submit a substantive appeal from the 
date the Supplemental Statement of the Case was issued.

4.  An adequate substantive appeal was not received within 
60-days after the Supplemental Statement of the Case was 
issued.


CONCLUSION OF LAW

The appellant did not submit an adequate substantive appeal 
following the March 1996 RO determination, and the Board 
lacks jurisdiction to consider the issue of entitlement to 
service connection for a cervical spine disability to include 
trapezius spasm.  38 U.S.C.A. §§ 5107, 7105, 7108 (West 
1991); 38 C.F.R. §§ 20.202, 20.203, 20.301, 20.302(b), 20.303 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that a decision as to the adequacy of the 
allegations of error of fact or law in a Substantive Appeal 
will be made by the Board.  38 U.S.C.A. 7105(d)(3) (West 
1991); 38 C.F.R. § 20.203 (2000).  The threshold question 
that must be resolved is whether the Board has jurisdiction 
to consider the issue of entitlement to service connection 
for a cervical spine disability to include trapezius spasm 
based on the perfection of an appeal to the Board.  In 
general, absent a decision, a notice of disagreement, a 
statement of the case and an adequate and timely substantive 
appeal, the Board does not have jurisdiction of the issue.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 
5 Vet. App. 554 (1993), Black v. Brown, 10 Vet. App. 279 
(1997), Shockley v. West, 11 Vet. App. 208 (1998).  An 
application that is not in accord with the statute shall not 
be entertained.  38 U.S.C.A. § 7108 (West 1991).  

In March 1996, the RO denied service connection for a 
trapezius strain condition causing neck strain.  The 
appellant filed a timely Notice of Disagreement as to this 
decision.  After the Statement of the Case was issued in 
March 1997, the appellant filed a VA Form-9 in March 1997.  
This VA Form-9 offered no mention or argument regarding his 
claim for service connection for a cervical spine disability 
to include trapezius spasm.

In February 1999, the Board remanded this issue.  The RO was 
instructed to obtain VA Medical Center treatment records 
identified by the appellant.  If the records did not exist, 
the RO was to issue a letter to the appellant informing him 
that his substantive appeal as to the claim for service 
connection for cervical spine disability to include trapezius 
spasm was inadequate. 

The VA Medical Center treatment records were obtained.  In 
July 1999, the RO issued a letter to the appellant that 
informed him that they had obtained the VA Medical Center 
treatment records, but that they did not contain evidence of 
treatment for a cervical spine or trapezius spasm condition.  
The appellant was informed that the Board had raised the 
issue of the adequacy of his appeal.  He was notified that 
his VA Form-9 did not address his claim for service 
connection for a cervical spine disability to include 
trapezius spasm.  He was given notice of the Board's intent 
to consider the adequacy of his appeal.  He was advised that 
he had 60-days from the date of that letter to present 
argument or request a hearing on the question of the adequacy 
of his appeal.  He was advised that if he did not respond 
within 60-days, the case would be returned to the Board.  A 
copy of this letter was forwarded to his representative.

The appellant did not respond to the RO's letter.  His 
representative submitted a written brief presentation on the 
question of entitlement to service connection for a cervical 
spine condition to include trapezius spasm in February 2000.  
Although the representative noted in the brief that the Board 
had raised the issue of the adequacy of the appeal, the issue 
was not addressed further and no argument was submitted.

In April 2000, the Board remanded the issue after noting that 
in the VA Medical Center treatment records developed by the 
RO, there was a notation that referenced treatment for 
trapezius muscle tension in 1996.  The RO was instructed to 
issue a Supplemental Statement of the Case after review of 
this 1996 medical record.  The appellant and his 
representative were reminded of their obligation to perfect 
the appeal by submitting an adequate VA Form-9 within 60-days 
after the Supplemental Statement of the Case was issued.  The 
Board reserved the right to dismiss the case if an adequate 
and timely VA Form-9 was not submitted after the Supplemental 
Statement of the Case was issued.

The RO issued a Supplemental Statement of the Case in May 
2000.  After review of the VA Medical Center treatment 
records and the 1996 medical note, service connection for 
cervical spine disability to include trapezius spasm was 
denied.  On June 1, 2000, the appellant and his 
representative were mailed a copy of the Supplemental 
Statement of the Case.  The appellant was informed that if 
the Supplemental Statement of the Case contained an issue 
which was not included in his substantive appeal, he had a 
period of 60-days in which to perfect his appeal as to that 
issue.

No response was received from the appellant.  The 
representative submitted a written brief presentation dated 
September 21, 2000 on the issue of entitlement to service 
connection for a cervical spine disability to include 
trapezius spasm.  No reference to or argument was made on the 
question of the adequacy of the appeal.

In the February 1999 Remand, the July 1999 letter from the 
RO, and the April 2000 Remand, the appellant and his 
representative were given notice that the Board was going to 
consider whether the substantive appeal on the issue of 
service connection for cervical spine disability to include 
trapezius spasm was adequate.  The appellant was given an 
opportunity to request a hearing or present argument related 
to this issue.  See 38 C.F.R. § 20.203 (2000).  Although the 
Board has the obligation to assess its jurisdiction, it must 
consider whether doing so in the first instance is 
prejudicial to the veteran.  Marsh v. West, 11 Vet. App. 468, 
470-72 (1998); see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, the Board concludes that its 
consideration of this issue does not violate the appellant's 
procedural rights.  The February 1999 Remand, the July 1999 
letter from the RO, and the April 2000 Remand provided the 
appellant and his representative with notice of the Board's 
intent to consider the adequacy of his appeal.  He and his 
representative were provided 60 days to submit argument on 
this issue.  No response was received.  The appellant was 
also provided an opportunity to request a hearing on this 
issue, but he did not do so. 

As noted by the United States Court of Appeals for the 
Federal Circuit, "it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be adjudicated.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

In order to perfect an appeal of an adverse determination, 
governing statutory and regulatory provisions require the 
submission, following notice of an adverse determination, of 
a notice of disagreement and, following issuance of a 
statement or supplemental statement of the case, an adequate 
substantive or formal appeal.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.200, 20.202 (2000).  Under pertinent 
statutory provisions, a claimant must file a timely and 
adequate substantive appeal in order to perfect an appeal.  
38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. 20.200 (2000); 
see Roy v. Brown, 5 Vet. App. 554 (1993). 

A substantive appeal consists of a properly completed VA Form 
9 or correspondence containing the necessary information.  38 
C.F.R. § 20.202 (2000).  The substantive appeal should set 
out specific arguments relating to errors of fact or law made 
by the RO in reaching the determination being appealed. 38 
U.S.C.A. 7105(d)(3) (West 1991); 38 C.F.R. § 20.202 (2000).  
To the extent feasible, the argument should be related to 
specific items in the statement of the case. Id.  The Board 
will construe such arguments in a liberal manner for purposes 
of determining whether they raise issues on appeal, but the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
Id. 

In this case, the appellant submitted a VA Form-9 in March 
1997 that failed to address the issue of service connection 
for a cervical spine disability to include trapezius spasm in 
any way.  The Board finds that his silence failed therefore 
to specifically allege any errors of law or fact regarding 
the issue.  See 38 C.F.R. § 20.203.  Thus, such a document is 
not an adequate substantive appeal.  See 38 U.S.C.A. 
7105(d)(3); 38 C.F.R. §§ 20.202, 20.203 (2000).  

Furthermore, after the Supplemental Statement of the Case was 
issued in May 2000, the appellant was afforded an additional 
60-day period to submit a timely and adequate substantive 
appeal.  The appellant did not respond.  The written brief 
presentation submitted by his representative in September 
2000 was not timely, as it was submitted beyond the 60-day 
period after the Supplemental Statement of the Case was 
mailed.  38 C.F.R. §§ 20.302(b), 20.303 (2000).  The prior 
presentation of the representative was inadequate.

If there is a failure to comply with the law or regulations, 
it is incumbent on the Board to reject the application for 
review on appeal.  38 U.S.C.A. §§ 7105(d)(5), 7108 (West 
1991).  

In the absence of an adequate and timely completed 
substantive appeal, the petition for appellate review as to 
the claim for service connection for a cervical spine 
disability to include trapezius spasm is rejected in 
accordance with 38 U.S.C.A. § 7108.  The appeal was not 
perfected, and the Board is without jurisdiction to 
adjudicate these claims.  See YT v. Brown, 9 Vet. App. 195 
(1996).  Further, in the absence of a timely appeal, the 
March 1996 rating decision as to the claim for service 
connection for a cervical spine disability to include 
trapezius spasm is final.  McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993); see Roy v. Brown, 5 Vet. App. 554 (1993).


ORDER

The appeal is dismissed.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals




 

